Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 5, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

	
	Claim 4 requiring the attachment member to be slidably attached to the elongate bar contradicts parent claim 1 where the attachment member is connected to the elongate bar in one or more of the threaded cavities.
	In claim 5, the limitations that the attachment member may be “a receptacle to receive and attachment device” or a “pin with a threaded cavity operable to receive a setscrew” contradicts parent claim 1 where the attachment member is connected to the elongate bar in one or more of the threaded cavities.  The limitations appear to be combining the embodiment of Fig 2 with the embodiment of Fig 6 for which there is no logical support.
	Claim 8 appears to be directed the embodiment of Figure 4B wherein a cylindrical end 445 is disclosed that forms a hinge 465 with bracket 440 (written description paragraph [0047]).  It is unclear how the “cylindrical end” is “internal” to the “elongate bar” – the claims fails to reasonably “particularly point out and distinctly claim” applicant’s invention.
	
Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope (US 2009/0061377).
Cope discloses an orthodontic distalization device comprised of an elongated bar having a distal end with cylindrically shaped internal structure, a mesial end, and having an attachment member 60 operable for the connection of an elastic member as annotated in Figure 1 reproduced below.   In regard to claim 9, the orientation of the cylindrical end depends on the orientation of the patient and would presumably be “vertical” when the patient is laying on their back.   In regard to claim 10, the small cylindrical opening is deemed to meet the “partial compression” opening.  

    PNG
    media_image1.png
    274
    552
    media_image1.png
    Greyscale


Claims 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou (US 6,341,956).
Liou discloses a an orthodontic distalization device comprised of an elongated bar 632 having a distal end with distal base 634 and a mesial end with mesial base 636 as identified in the annotated Fig 2 below.  The Liou device further includes attachment members 61 and 62 capable of being connected to an anchor via an elastic member.  The limitation in claim 8, that the distal end have a “cylindrically shaped internal structure” is interpreted in light of applicant’s Fig 4 where the cylindrical end 445 of the elongate bar 450 is “interior” to the distal bracket 440.  In regard to claim 9, the orientation of the cylindrical end depends on the orientation of the patient and would presumably be “vertical” when the patient is laying on their back.
         
    PNG
    media_image2.png
    385
    533
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 and 12are rejected under 35 U.S.C. 103 as being unpatentable over Liuch (US 6,976,839).
Liuch discloses an elongate bar 1, 101 having a mesial end with base 3, and a distal end with a spherically shaped internal structure 7, 105 attached to distal base 2, and an attachment member 11 operable for connection with an elastic member.   Liuch discloses that the distal end of the elongate bar is spherical 7, 105 rather than “cylindrical” as required by claim 8.  Like applicant’s invention the distal end 7, 105 of the elongate bar is hingedly connected with bracket 104 and as illustrated in Figures 17 and 18 is limited to rotation in a single plane by pin/shaft 107.  In light of such single plane rotation.  One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that a cylindrical end would function equivalently to a spherical end and would have reasonably found the substation of one for the other to have been obvious.  To have merely replaced the spherical end 7, 105 with a cylindrical end would have been obvious to one of ordinary skill in the art as an obvious substation of known prior art functionally equivalent structure.

Claims 8, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman (US 3,158,934).
In Figure 7 Waldman discloses an elongated bar 14.  The Waldman bar 14 is described as an arch wire which would inherently have two opposite ends, a mesial end and a distal end.  The Waldman bar 14 is illustrated in cross-section in Figure 1 as being cylindrical which would allow for a cylindrical distal end.  In Figure 7 the distal end is illustrated as being inserted internally through distal base 23.  While an opposite mesial base is not illustrated for the opposite mesial end of the bar 14, one of ordinary skill in the art would have found the use of such a mesial base to have been conventional and obvious in order to anchor the mesial end of the bar 14 to the patient’s teeth for orthodontic treatment.  Waldman in Figure 7 further discloses an attachment member 11, 28 attached to the elongate bar 14 and being operable for the connection of an elastic connector 29 to an anchor.  In regard to claim 9, the orientation of the Waldman cylindrical end depends on the orientation of the patient and would presumably be “vertical” when the patient is laying on their back.  In regard to claim 15, note Figures 1 and 2.

Allowable Subject Matter
Claims 1, 2, 6, and 21-27 are allowed.  Claims 4 and 5 would be allowable if rewritten in independent form and to overcome the 35 U.S.C. 112 rejection above.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712